Per Curiam.
Action to recover $50, alleged to have been agreed upon as compensation for finding a purchaser for defendant’s rooming house, furniture, and fixtures.
1. The complaint states a cause of action.
2. The evidence supports plaintiff’s claim that defendant agreed to pay him $50 if defendant succeeded in exchanging his property for certain real estate belonging to a third party introduced by plaintiff.
3. The court did not err in instructing the jury that it was not uncommon to change a contract to sell property into a contract of exchange of property, with the understanding that the commission to the agent remain the same.
4. That there was a variance between the proofs and the -complaint was not ■raised at the trial.
5. No errors in the charge or rulings.
Affirmed.
Simpson, J., .took no part.